            Case 1:20-cv-10685-ADB Document 219 Filed 08/04/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                          )
himself and all others similarly situated,             )
                                                       )
                            Petitioners,               )
                                                       )
                  v.                                   )       Civil Action No. 20-10685-ADB
                                                       )
ANTONE MONIZ, Superintendent of the                    )
Plymouth County Correctional Facility                  )
                                                       )
                            Respondent.                )

       RESPONDENT’S RESPONSE TO COURT ORDER AND STATUS UPDATE

        Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this notification pursuant to this

Court’s Order, dated July 30, 2020. Doc. # 213 (“By August 3, 2020, Respondent shall file a status

update on Petitioners Milton Gueso-Garcia and Edras Lopez De La Cruz. These petitioners were

not included in the list of individuals currently being held in Unit C-3 in the July 29, 2020 status

update, [ECF No. 211 -1], but it also does not appear that the Court has been notified of their

release or transfer.”). 1

        Milton Gueso-Garcia was voluntarily released on July 23, 2020.

        Edras Lopez De La Cruz (“De La Cruz”) remains detained at PCCF.                    He was

inadvertently left off of the roster filed on July 29, 2020, because he was temporarily placed in




        1
            The undersigned apologizes for filing this response one day late.
         Case 1:20-cv-10685-ADB Document 219 Filed 08/04/20 Page 2 of 2



another unit (Unit H-1), where he remains today. Because De La Cruz is still a class member (and

it expected to return to Unit C-3 in the future), Respondent has added his name back to the roster.

       In addition, the following class members were released or removed. Abdy Nizeyimana

was voluntarily released on July 30, 2020. Kawalpreet Singh, Jaskaran Singh, and Karanbir

Singh were removed from the United States to India on August 3, 2020.

       Finally, Unit C-3 has a new ICE detainee, Rogni Odalis Nunez-Perez, who recently was

moved to Unit C-3 following his routine quarantine upon his admittance to PCCF.

       Attached as Exhibit A hereto is a current roster of Unit C-3.

                                                     Respectfully submitted,

                                                     ANTONE MONIZ
                                                     Superintendent of the Plymouth
                                                     County Correctional Facility

                                                     By his attorneys,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                             By:     /s/ Jason C. Weida
                                                     Jason C. Weida
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210
                                                     (617) 748-3180
Dated: August 4, 2020                                Jason.Weida@usdoj.gov
